Citation Nr: 0841007	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  05-20 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to financial assistance for the purchase of an 
automobile and adaptive equipment or for adaptive equipment 
only.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1978 to May 1982 
and from January 1983 to April 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Montgomery, Alabama, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. The veteran is currently service connected for 
chondromalacia of the right knee, evaluated as 30 percent 
disabling; chondromalacia of the left knee, evaluated as 
30 percent disabling; instability of the right knee, 
evaluated as 10 percent disabling; instability of the left 
knee, evaluated as 10 percent disabling; and appendectomy 
scar, evaluated as noncompensably disabling.  The veteran has 
been awarded a total disability rating based on individual 
unemployability.

2. The veteran does not have permanent impairment of vision 
of both eyes with central visual acuity of 20/200 or less in 
the better eye with corrective glasses, or with central 
visual acuity of more than 20/200 with a field defect in 
which the peripheral field has contracted to such an extent 
that the widest diameter of visual field subtends an angular 
distance no greater than 20 degrees in the better eye as a 
result of a service-connected disability; and the veteran 
does not have ankylosis of one or both knees or one or both 
hips, or loss of use of either hand or either foot as a 
result of a service-connected disability.


CONCLUSION OF LAW

The criteria for financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment or 
adaptive equipment only have not been met.  38 U.S.C.A. §§ 
3901, 3902, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.808 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2008)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and, (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that on April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the veteran in November 2003 (before the AOJ decision) and 
February 2004 (after the AOJ decision) that fully addressed 
all three notice elements.  The November 2003 letter informed 
the veteran of his and VA's respective duties for obtaining 
evidence The February 2004 letter informed the veteran of 
what evidence was required to substantiate the claim.  
Although the notice letters were not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the veteran because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
statement of the case issued in April 2005 after the notice 
was provided.  The Board notes that the application for 
automobile or other conveyance and adaptive equipment 
completed by the veteran in July 2003 also contains notation 
of the qualifying disabilities.  A December 2004 statement by 
the veteran reflects that he has actual knowledge of what is 
needed to substantiate his claim.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record statements from the 
veteran, VA treatment records, and service treatment records.  
There is no indication that any other treatment records exist 
that should be requested, or that any pertinent evidence has 
not been received.  

A VA examination was not provided in connection with this 
claim.  The Board is of the opinion that sufficient medical 
evidence is of record to make a decision at this time.  The 
question before the Board is whether the veteran's service-
connected disabilities are productive of certain limitations, 
such as loss of use of a foot.  The veteran had a VA general 
examination a few months prior to submitting this claim and 
there is no indication (from the veteran or contained in the 
medical evidence) that the service-connected disabilities 
have worsened since that time.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II. Automobile & Adaptive Equipment

To warrant entitlement financial assistance toward the 
purchase of an automobile and adaptive equipment, the 
evidence must demonstrate a service-connected disability 
resulting in the loss, or permanent loss of use, of at least 
one foot or a hand; or, permanent impairment of vision in 
both eyes, resulting in (1) vision of 20/200 or less in the 
better eye with corrective glasses, or, (2) vision of 20/200 
or better, if there is a field defect in which the peripheral 
field has contracted to such an extent that the widest 
diameter of the visual field subtends an angular distance no 
greater than 20 degrees in the better eye.  38 C.F.R. § 
3.808.

The law also provides that a veteran may be entitled to only 
adaptive equipment if he has ankylosis of at least one knee 
or one hip due to service-connected disability.  38 U.S.C.A. 
§ 3902(b)(2); 38 C.F.R. § 3.808(b)(4).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

After a careful review of the evidence, the Board finds that 
the preponderance of such evidence is against a finding that 
entitlement to automobile and adaptive equipment or for 
adaptive equipment only is warranted.   

The veteran is currently service connected for chondromalacia 
of the right knee, evaluated as 30 percent disabling; 
chondromalacia of the left knee, evaluated as 30 percent 
disabling; instability of the right knee, evaluated as 
10 percent disabling; instability of the left knee, evaluated 
as 10 percent disabling; and appendectomy scar, evaluated as 
noncompensably disabling.  The veteran has been awarded a 
total disability rating based on individual unemployability.

The veteran is not service-connected for any eye, foot, hand, 
or hip disabilities.  No evidence has been presented showing 
loss of use of either hand or foot, or any visual defects or 
hip ankylosis, as a result of the veteran's service-connected 
disabilities.  

Regarding the knees, in April 2003 a VA examiner stated that 
the veteran had a moderate loss of function due to 
chondromalacia, but indicated that he did have motion of the 
knee joints.  X-rays of the knees showed no significant 
abnormality.  The veteran has stated that while he has use of 
his legs, he has very limited use.  As motion of the knees is 
shown, it would not be appropriate to award benefits based on 
ankylosis of either knee.   

In sum, the veteran does not have permanent impairment of 
vision of both eyes with central visual acuity of 20/200 or 
less in the better eye with corrective glasses, or with 
central visual acuity of more than 20/200 with a field defect 
in which the peripheral field has contracted to such an 
extent that the widest diameter of visual field subtends an 
angular distance no greater than 20 degrees in the better eye 
as a result of a service-connected disability; and the 
veteran does not have ankylosis of one or both knees or one 
or both hips, or loss of use of either hand or either foot as 
a result of a service-connected disability.

The veteran has contended that he needs a wheelchair and that 
he needs a larger van to accommodate the weight of the 
wheelchair.  While it is clear that the veteran has 
difficulty ambulating, he does not meet the necessary 
impairment to warrant the benefit requested herein.  The 
Board is bound by the VA's laws and regulations, and there is 
no provision that would permit an allowance in view of the 
facts herein.

In the absence of a qualifying disability, which is a 
threshold requirement, the preponderance of the evidence is 
against the claim.  Thus, entitlement to automobile and 
adaptive equipment or for adaptive equipment only is not 
established.  The benefit-of-the-doubt rule is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 
55.


ORDER

Entitlement to financial assistance in the purchase of an 
automobile and adaptive equipment or for adaptive equipment 
only is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


